DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined. 

Priority
Acknowledgement is made of the applicant’s claim to priority as a continuation of parent application 15/683448, now, U.S Patent No. 10680819.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10680819. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Instant application
U.S. Patent No. 10680819
1. A secure Elliptic Curve Cryptosystem (ECC) for performing elliptic scalar operations, the ECC comprising: 
a secure microcontroller that is embedded in a computing system, the secure microcontroller comprising a cryptography circuit configured to implement a countermeasure and prevent secret scalar leakage; and 
a memory to store a secret scalar, k, that comprises secret key bits, the cryptography circuit performing elliptic scalar operations comprising instructions for: receiving an elliptic point, P/2, and the secret scalar, k; 
initializing a value Q to the elliptic point that does not include an initial value at an infinity point; 
processing the secret key bits of the secret scalar in sequential steps, wherein processing comprises doubling the value Q, wherein each step comprises performing elliptic operations comprising at least one of elliptical point subtraction or addition; 
performing an elliptical point subtraction by subtracting the elliptic point, P/2, from the value Q to compute a product kP; and 
determining a difference between the value Q and the elliptic point outside of a balanced loop configuration to protect a least significant bit from a power analysis attack.



2. The secure ECC according to Claim 1, further comprising a state machine that performs one or more of the elliptic scalar operations.

3. The secure ECC according to Claim 1, further comprising a register initialized to a point other than a point at infinity.


4. The secure ECC according to Claim 1, further comprising a secret most significant bit that is set to zero.

5. The secure ECC according to Claim 1, wherein the cryptography circuit is configured to perform a point verification operation to protect against fault attacks.

6. The secure ECC according to Claim 1, further comprising memory to store intermediate results of the elliptic scalar operations.
1. A secure Elliptic Curve Cryptosystem (ECC) for performing elliptic scalar operations, the system comprising: 
a secure microcontroller that is embedded in a computing system, the secure microcontroller comprising a cryptography circuit configured to implement a countermeasure while preventing secret scalar leakage; and 
a memory to store a secret scalar, k, that comprises secret key bits, the cryptography circuit performing elliptic scalar operations comprising instructions for: receiving an elliptic point, P/2, and the secret scalar, k; 
initializing a value Q to the elliptic point that does not include an initial value at an infinity point; 
processing the secret key bits of the secret scalar in sequential steps, wherein processing comprises doubling the value Q, wherein each step comprises performing elliptic operations comprising at least one of elliptical point subtraction and addition; and 
performing an elliptical point subtraction by subtracting the elliptic point, P/2, from the value Q to compute a product kP.

6. The secure ECC according to claim 1, wherein the processor determines the difference between the value Q and the elliptic point outside of a balanced loop configuration to protect a least significant bit (LSB) from at least one of timing attack, SPA, and EM equivalent.

2. The secure ECC according to claim 1, further comprising a state machine that performs one or more of the elliptic scalar operations. 

3. The secure ECC according to claim 1, further comprising a register, the register is initialized to a point other than a point at infinity. 

4. The secure ECC according to claim 1, further comprising a secret most significant bit (MSB) that is set to 0. 

5. The secure ECC according to claim 1, wherein the processor is configured to perform a point verification operation to protect against fault attacks. 

7. The secure ECC according to claim 1, further comprising memory to store intermediate results of the elliptic scalar operations.


Similarly, claims 7-20 of the instant application are analogous to claims 8-19 of U.S. Patent No. 10680819.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 9772821 to Feix et al: A cryptographic data processing method, implemented in an electronic device including a processor, the method including steps of providing a point of an elliptic curve in a Galois field, and a whole number, and of calculating a scalar product of the point by the number, the coordinates of the point and the number having a size greater than the size of words that may be processed directly by the processor, the scalar multiplication of the point by the number including steps of: storing scalar multiples of the point multiplied-by the number 2 raised to a power belonging to a series of whole numbers, setting a resulting point for each non-zero bit of the first number, adding the resulting point and one of the stored multiple points, and providing at the output of the processor the resulting point as result of the scalar product.
US 20070198824 to Chen et al: A cryptographic system is disclosed, implementing an Elliptic Curve operation method. A memory stores a program and data. A central processor unit (CPU) dispatches requests to the program. The program is converted into an equivalent substitution sequence comprising only arithmetic addition, subtraction and shift operations. A register pool stores data associated with the substitution sequence. An arithmetic logic unit (ALU) is controlled by the ASIC flow controller to execute the substitution sequence to output an execution result.
US 20070177721 to Itoh et al: An encryption device (10) for performing elliptic encryption processing with a private key, includes: randomizing means (16) for setting, into an initial elliptic point V.sub.0, an elliptic point R on an elliptic curve that is generated in accordance with a random value; operation means (20) for performing a first operation of summing the initial elliptic point V.sub.0 and a scalar multiple of a particular input elliptic point A on the elliptic curve, V.sub.1=V.sub.0+dA, in accordance with a bit sequence of a particular scalar value d for the elliptic encryption processing; de-randomizing means (22) for performing a second operation of subtracting the initial elliptic point V.sub.0 from the sum V.sub.1 determined by the first operation, V=V.sub.1-V.sub.0; and means (24) for providing, as an output, the elliptic point V determined by the de-randomization unit.
Proposed Elliptic Curve for Counter-Measuring both Sign Change Fault Attacks and Side Channel Attacks by El-Badawy et al: This paper presents a new type of elliptic curve cryptosystem to countermeasure both sign change fault attacks and side channel attacks on elliptic curve cryptosystems. The known methods for preventing side channel analysis and sign change fault attacks on elliptic curve cryptosystems are surveyed. Fault attacks on elliptic curves aims to force a device to output points which are on a cryptographically weak curve. The paper presents a new algorithm that provably protects against sign change attacks and side channel attacks. It also presets analysis for the new proposed algorithm to countermeasure both side channel attacks and sign change fault attacks.
A comb method to render ECC resistant against Side Channel Attacks by Hedabou et al: Side Channel Attacks may exploit leakage information to break cryptosystems on smart card devices. In this paper we present a new SCA-resistant elliptic curve scalar multiplication algorithm, based on the Lim and Lee technique. The proposed algorithm builds a sequence of bit-strings representing the scalar k, characterized by the fact that all bit-strings are different from zero; this property will ensure a uniform computation behaviour for the algorithm, and thus will make it secure against SPA (Simple Power Analysis) attacks. The use of a recently introduced randomization technique achieves the security of the proposed scheme against other SCA attacks. Furthermore, the proposed countermeasures do not penalize the computation time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MADHURI R. HERZOG
Primary Examiner
Art Unit 2438


/MADHURI R HERZOG/Primary Examiner, Art Unit 2438